Citation Nr: 1753243	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  12-16 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension also claimed as secondary to the service connected diabetes mellitus.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1969 to January 1971.  He also served in the U.S. Army Reserve.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

This case was remanded for further development in November 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When this case was before the Board in November 2014, it was determined that further development was needed to include verifying the Veteran's periods of service and obtaining VA examinations.  Since that time, available service records have been obtained and VA examinations were conducted in May 2016.  

During the May 2016 VA examination, however, the VA examiner expressed that the Veteran's reserve service dates remained unverified and that he was unable to comment on those examinations without resort to mere speculation.  He also noted that the only active duty dates available and confirmed were from February 1969 to January 1971.  The VA examiner essentially found that the Veteran's disabilities were less likely related to active service from February 1969 to January 1971.  

As the record shows that the Veteran has reserve service from January 1971 to June 2009 and that the service treatment records from this period of time were not considered, the Board finds that the May 2016 opinion is inadequate and that an addendum opinion is needed.  Furthermore, the Board notes that the VA examiner did not address the March 1994 recorded blood pressure of 130/98 and notation of hypertensive, the Veteran's testimony of twisting his knee in June 2002 and a second time in May 2003, the Veteran's testimony of injuring his back in Vietnam during a firefight when he landed on a rock while taking cover and the Veteran's testimony of continuous recoil from various weapons causing minor traumas to the right shoulder as requested in the prior Board's remand. 

A Board remand confers upon the appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the remand directives of November 2014 were not completely followed, the RO is again requested to comply with the Board's remand directives as stated below.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, any appropriate facility of the Army National Guard, and if otherwise unsuccessful, the Defense Finance and Accounting Service and request that they verify each and every period of the claimant's active duty, active duty for training, and inactive duty training.  

2. After the Veteran's service dates have been verified and clearly set forth in the record, obtain an addendum opinion to address the nature and etiology of any current low back disorders.  The examiner must be provided access to the Veteran's claims file.  As to each and every back disorder diagnosed in the record, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disability began in service, was caused by service, or is otherwise is related to any period of service to include reserve service.  In doing so, the examiner is asked to specifically discuss the Veteran's testimony and evidence of injuring his back in Vietnam during a firefight when he landed on a rock while taking cover.

The VA examiner should provide a complete rationale for any opinions provided.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.  

3. Obtain an addendum opinion to address the nature and etiology of any current bilateral knee disorders.  The examiner must be provided access to the Veteran's claims file.  As to each and every knee disorder diagnosed in the record, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's knee disability began in service, was cause by service, or is otherwise related to any period of service to include reserve service.  In doing so, the examiner is asked to specifically discuss the Veteran's testimony of twisting his knee in June 2002 in which he sought treatment from Martin Community Hospital and Fort Benning, Georgia and a second time in May 2003.  

The VA examiner should provide a complete rationale for any opinions provided.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.  

4. Obtain an addendum opinion to address the nature and etiology of any current right shoulder disorder.  The examiner must be provided access to the Veteran's claims file.  As to each and every right shoulder disorder diagnosed in the record, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right shoulder disability began in service, was caused by service, or is otherwise related to any period of service to reserve service.  In doing so, the examiner is asked to specifically discuss the Veteran's testimony of continuous recoil from various weapons causing minor traumas to the right shoulder.

The VA examiner should provide a complete rationale for any opinions provided.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.  

5. Obtain an addendum opinion to address the nature and etiology of any current hypertension.  The examiner must be provided access to the Veteran's claims file.  The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension began in service, was caused by service, or is otherwise related to any period of service to reserve service.  In doing so, the examiner is asked to specifically discuss the clinical significance of the service examination in March 1994 that recorded blood pressure of 130/98 and described the Veteran as hypertensive.  

The examiner is also asked to opine as to whether it is at least as likely as not (a 50 percent probability or more) that any hypertension disability was caused by or aggravated by the Veteran's service- connected disabilities to include as a side effect of medication taken for his service-connected disabilities.  In doing, the examiner must address the Veteran's contentions that his hypertension is secondary to his service connected diabetes mellitus. 

The VA examiner should provide a complete rationale for any opinions provided.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.  

6. Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefits sought are not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

